IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

P. S., FATHER OF J.D.S.,             NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-372
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed June 21, 2016.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Richard D. Cserep of Blackwater Law Firm, P.A., Milton, for Appellant.

Dwight O. Slater, Appellate Counsel, Department of Children and Families,
Tallahassee; and Kelley Schaeffer, Appellate Counsel, Guardian ad Litem Program,
Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and MAKAR, JJ., CONCUR.